Citation Nr: 1208317	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Debt Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension debt in the amount of $28,380.

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II; entitlement to service connection for congestive heart failure with hypertension, to include as secondary to PTSD; and entitlement to service connection for diabetes mellitus, type II with erectile dysfunction are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from February 1965 to October 1968, from September 1971 to December 1971, and from September 1972 to May 1973.  The Veteran also has unverified active duty service from April 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision, which denied the claim for a waiver of recovery of overpayment of pension debt in the amount of $28,380.


FINDINGS OF FACT

1.  Following the receipt of information reflecting the Veteran's unreported receipt of Social Security Administration (SSA) benefits, the RO retroactively reduced the Veteran's nonservice-connected pension benefits beginning November 1, 2005; terminated his pension benefits, effective August 1, 2006; and awarded compensation benefits, effective October 1, 2007.

2.  The RO calculated that the reduction in benefits resulted in an overpayment of $28,380.

3.  VA was not at fault in creating the indebtedness. 

4.  Recovery of overpayment in the amount of $28,380, would be against the principles of equity and good conscience.


CONCLUSION OF LAW

Bad faith, misrepresentation, and fraud are not shown, and the recovery of overpayment in the amount of $28,380, would be against the principles of equity and good conscience.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5302 (2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The VCAA notification procedures, however, do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, VCAA notice is not required under governing law.  

Moreover, the benefit sought on appeal has been granted in full, as discussed below.  As such, any possible error related to the VCAA on this claim would be moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1). 

On August 28, 2008, a letter was sent to the Veteran notifying him of a proposal to reduce his payments from November 1, 2005; to terminate his pension benefits, effective August 1, 2006; and to switch him to compensation effective October 1, 2007.  This letter further noted that this change was being proposed due to a data exchange with SSA indicating that the incorrect rates and Medicare premiums were being counted.  VA proposed to reduce the Veteran's payments because SSA showed that he was entitled to benefits of $524.00 as of September 1, 2005, and $586.00 as of December 1, 2005.  VA proposed to terminate the Veteran's benefits because SSA showed that the Veteran was entitled to benefits of $1,589.00 as of June 1, 2006.  The Veteran's annual income for VA purposes totaled $19,068 at this time.  This exceeded VA income limits in 2006 for a single Veteran of $10,579.00, which causes the pension to terminate.  SSA reported that the Veteran did not start paying for Medicare premiums until September 1, 2007. 

In a November 10, 2008, letter, the proposed reduction in benefits was put into effect.  In a November 23, 2008, letter, the Veteran was informed that the change in his Compensation and Pension benefits had resulted in an overpayment of $28,380.00.

The Board notes that the Veteran filed a claim for a nonservice-connected pension in July 2005.  In this claim, he accurately indicated that he was not receiving SSA benefits at that time.  The Veteran was granted entitlement to a VA nonservice-connected pension, effective July 29, 2005, in a December 2005 rating decision.  A data exchange with SSA reflected that the Veteran began receiving SSA benefits as of September 1, 2005.

In a December 13, 2005, VA letter notifying the Veteran of his pension award, the Veteran was specifically informed that it was his responsibility to inform VA right away of any income changes, to specifically include the award of any SSA benefits.  On March 26, 2007, the Veteran was sent a letter, which again informed him that he was responsible to notify VA of any income changes.  This letter specifically informed the Veteran that, if he started to receive SSA benefits, he  must report the total of the check amount plus any Medicare deduction to VA.  On November 26, 2007, the Veteran was informed that he must provide information regarding his income, to include the award of SSA benefits.  On December 31, 2007, an Eligibility Verification Report was sent to the Veteran, which again notified him that he must tell VA if he or a family member begins receiving SSA payments or starts to receive other income.  

The Veteran asserted in the August 2010 VA Form 9 Appeal that the reason that he did not report his SSA income is that he was told by a VFW NSO at the Loma Linda VA Medical Center (VAMC) that he could not have both compensation and pension and advised to keep the higher of the two programs.  The Veteran further contended that he was not told at that time that receiving SSA benefits affected his VA pension.  The Veteran asserted that he is currently not receiving pension benefits and his current income consists solely of SSA benefits.  He noted that VA is withholding his VA compensation to collect this debt.  The Veteran asserted that his March 22, 2010, VA Form 5655 accurately reflects his income and expenses.  His prior 2008 VA Form 5655 was completed incorrectly.  This form listed SSA on line 14c, which is actually part of the payroll deduction for SSA, not the amount of SSA retirement.  Further, it listed Medicare as a deduction from that amount on line 14d, and it showed $117 in box 16, which he did not identify as his VA compensation.  It also indicated in box 24b that the VA compensation amount could be used to repay the debt.  However, he asserts, as shown in box 24A and 23 of the current VA Form 5655, there is not even enough money to pay his current debts. 

In a May 2010 statement, the Veteran asserted that it would be against equity and good conscience to collect his debt, as he is facing homelessness because of this situation.  The Veteran has essentially asserted that repayment would create serious hardship on him. 

Having reviewed the record, the Board finds no evidence indicating any fault whatsoever on the part of VA in creating the indebtedness at issue.  As the Veteran was repeatedly notified of his responsibility to report all changes in his income to VA, to specifically include the receipt of SSA benefits, and the Veteran did not respond to the aforementioned letters requesting information regarding changes in his income and failed to report his SSA income to VA, the Board finds that the fault in creation of the indebtedness rests solely on the Veteran.  There is no evidence showing any fault on the part of VA.

The Board has considered the Veteran's assertion that he was not given accurate information by his representative at the time or that he misunderstood the information that he was given.  While the Board is sympathetic to the Veteran's contentions, the Board notes that inaccurate or confusing information provided by a representative does not create fault on the part of VA.  The Veteran is responsible for reporting any changes in his income, and he was notified of such directly on multiple occasions.  Nevertheless, the Board does recognize that pursuing claims for benefits from SSA and VA can sometimes be a confusing and overwhelming experience, and, as will be discussed below, the Veteran's initial claims appear to have been filed, and subsequently awarded, during a period of unusual turmoil in the Veteran's life in that he went through a period of homelessness.

Furthermore, despite the Veteran being at fault for the creation of the debt, the Board does not find any evidence of record indicating that the Veteran's failure to report a change in his income was due to fraud or misrepresentation or was in bad faith.  The Veteran's essential argument appears to be that he was unaware that he was wrong to not report such an income change and believed that he was following a representative's advice, and, thus, acting in good faith.  The claims file contains no evidence discrediting these assertions.  Therefore, fraud, misrepresentation, or bad faith on the part of the Veteran has not been shown by the evidence of record.

With regard to whether collection of the debt would deprive the Veteran of basic necessities, the Board has considered the Veteran's reports regarding hardship.  According to his 2010 VA Form 5655, his monthly expenses of $1,807 exceed his SSA benefits of $1,680.  Additionally, the Veteran indicated that his monthly debt totaled $505 per month.  While the Board notes that the Veteran's debt to VA is no less important than his other debts, the Board is sympathetic to his situation.  Moreover, even though the Veteran has indicated that he incorrectly filled out his 2008 VA Form 5655, it would appear that this form reflects that his total monthly income would barely meet his monthly expenses at that time, if at all.  In an August 2005 VA medical record, the Veteran reported being homeless.  In an October 2006 VA medical record, the Veteran discussed the change of his circumstances from working to living in his car worrying about finances.  Therefore, the Board finds the Veteran's concerns about being homeless credible in light of the fact that he was apparently homeless for a period of time in the somewhat recent past.  For these reasons, the Board finds that some hardship would be present if repayment were required. 

With regard to whether repayment of the debt would nullify the objective for which the VA benefits were intended, the Board notes that pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521 (2011).  The Board finds that entitlement to a pension acknowledges significant functional impairment, to include occupational impairment, and that failure to take such impairment into account would nullify the objective for which the VA benefits at issue in this case were intended. 

With regard to the issue of whether failure to make restitution would result in unfair gain to the debtor, the Board notes that certainly waiver of repayment of the debt would leave the Veteran unjustly enriched to some extent, as he received significant payments for which he was not entitled by law due to his SSA income.  At the same time, however, the Board notes that other elements weigh against the "unfairness" of such, particularly the fact that the Veteran did not receive the payments in bad faith, and that repayment of the debt would create some undue hardship and nullify the objective for which the VA benefits were intended. 

With regard to the issue of changing position to one's detriment, the Board does not find substantial evidence of detrimental reliance in the record.  However, as noted above, it appears from the record that the Veteran was living out of car for a period of time.  The Veteran indicated on his January 2010 statement that he used his retroactive SSA funds to pay off debtors and relieve himself from being homeless and sleeping in his car.  The debts listed on his 2008 VA Form 5655 reflect the purchasing of household items, such as furniture, a bed, and a refrigerator.  Therefore, it would appear that the Veteran incurred debts to furnish a home based on the fact that he was no longer homeless due in part to the award of his pension benefits, as he has stated.  As such, the Board finds that the Veteran did change his position to his detriment, in that he incurred debts based on his pension benefits and his belief that he could afford to stop living in his car and maintain a home. 

In summary, having found no fraud, misrepresentation of a material fact, or bad faith in the creation of the debt; having found that the Veteran changed his position to his detriment; and having found that repayment of the debt would create some undue hardship and nullify the objective for which the VA benefits were intended, the Board finds that repayment of the debt would be against "equity and good conscience," and, therefore, a waiver of recovery should be granted.  38 U.S.C.A. § 5302(a) (West 2002).

ORDER

Entitlement to a waiver of recovery of overpayment of pension debt in the amount of $28,380 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


